Name: Commission Regulation (EEC) No 3588/87 of 30 November 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/26 Official Journal of the European Communities 1 . 12. 87 COMMISSION REGULATION (EEC) No 3588/87 of 30 November 1987 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3154/87 ( ®), as last amended by Regulation (EEC) No 3557/87 (,0); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3154/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 869/87 (^), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7. 1987, p. 7 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . O OJ No L 245, 29 . 8 . 1987, p. 11 . O OJ No L 167, 25 . 7 . 1972, p. 9 . ( «) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183, 3 . 7 . 1987, p. 14 . (8) OJ No L 183, 3 . 7. 1987, p. 16 . O OJ No L 300, 23 . 10 . 1987, p. 25. (10) OJ No L 337, 27. 11 . 1987, p. 59 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. ( 13) OJ No L 183, 3 . 7. 1987, p. 18 . 1 . 12. 87 Official Journal of the European Communities No L 339/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 0,000 0,000 22,747 0,000 0,000 23,003 0,000 0,000 22,992 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 3rd period 3 4th period 4 5th period 5 l \ \ 0,000 0,000 0,000 0,000 0,000 0,000 23,629 24,026 24366 57,55 58,49 59,62 63,86 % 64,92 66,14 1 131,60 1 150,69 1 162,19 169,95 172,92 176,15 204,10 207,57 208,75 18,936 19,266 19,465 13,534 13,795 13,883 35 823 36 457 36 790 2 103,25 2 154,20 2 123,74 0,00 0,00 0,00 3 525,79 3 587,01 3 608,58 0,00 0,00 0,00 4 556,46 4 624,63 4 636,94 55,95 62,06 1 101,57 165,58 198,48 18,429 13,086 34 952 2 041,88 55,31 61,38 1 089,92 164,22 196,43 18,251 12,994 34 754 2 074,93 55,93 62,07 1 102,19 166,08 198,65 18,458 13,144 35 146 2 074,50 0,00 3 431,19 0,00 3 470,34 0,00 3 438,88 0,00 4 436,91 0,00 4 472,88 0,00 4 460,86  in Portugal (Esc)  in another Member State (Esc) No L 339/28 Official Journal of the European Communities 1 . 12. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : \  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,247 25,503 25,492 26,129 26,526 26,866 2. Final aids : \ I I (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 61,27 61,89 61,91 63,51 64,46 65,58  Netherlands (Fl) 68,07 68,76 68,74 70,54 71,60 72,82  BLEU (Bfrs/Lfrs) 1 210,08 1 222,36 1 221,74 1 251,77 1 270,85 1 282,35  France (FF) 182,91 184,77 184,27 188,64 191,61 194,84  Denmark (Dkr) 218,32 220,53 220,37 225,99 229,46 230,63  Ireland ( £ Irl) 20,330 20,536 20,507 21,015 21,345 21,544  United Kingdom ( £) 14,634 14,785 14,727 15,175 15,435 15,523  Italy (Lit) 38 746 39 139 38 944 39 815 40 449 40 783  Greece (Dr) 2 395,78 2 395,35 2 362,73 2 424,10 2 475,05 2 444,59 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 816,72 3 855,87 3 824,41 3 911,32 3 972,55 3 994,12 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 866,22 4 902,19 4 890,17 4 985,77 5 053,95 5 066,26 1 . 12. 87 Official Journal of the European Communities No L 339/29 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU) : l \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 33,622 34,023 34,351 34,679 35,007 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 81,27 82,23 83,04 83,93 84,73  Netherlands (Fl) 90,47 91,55 92,43 93,42 94,30  BLEU (Bfrs/Lfrs) 1 612,55 1 631,81 1 647,54 1 662^2 1 678,35  France (FF) 245,38 248,35 250,48 252,38 254,77  Denmark (Dkr) 291,58 295,07 297,92 300,77 303,61  Ireland ( £ Irl) 27,276 27,607 27,870 28,104 28,370  United Kingdom ( £) 20,083 20,337 20,534 20,732 20,929  Italy (Lit) 52 083 52 714 53 087 53 418 53 924  Greece (Dr) 3 450,27 3 471,71 3 497,30 3 496,34 3 529,92 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 917,48 3 979,15 3 999,48 4 036,36 4 086,22 (c) Seed harvested in Portugal and processed : l I I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 747,92 6 811,89 6 864,08 6 901,08 6 956,64  in another Member State (Esc) 6 528,95 6 590,84 6 641,35 6 677,14 6 730,90 3. Compensatory aids :  in Spain (Pta) 3 867,05 3 928,72 3 949,06 3 985,93 4 035,80 4. Special aid : Il  in Portugal (Esc) 6 528,95 6 590,84 6 641,35 6 677,14 6 730,90 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,062710 2,056840 2,052090 2,046550 2,046550 2,032500 Fl 2,322450 2,318870 2,314790 2,311270 2,311270 2301030 Bfrs/Lfrs 43,222100 43,216100 43,206700 43,207500 43,207500 43,184400 FF 7,004190 7,017770 7,028980 7,043510 7,043510 7,078490 Dkr 7,956340 7,975580 7,993500 8,012630 8,012630 8,069900 £ Irl 0,776448 0,777823 0,779145 0,780445 0,780445 0,784848 £ 0,691134 0,692538 0,693574 0,694695 0,694695 0,697856 Lit 1 518,07 1 524,38 1 530,57 1 536,62 1 536,62 1 553,50 Dr 162,14100 164,23400 166,22000 168,24600 168,24600 174,10800 Esc 167,27000 168,37700 169,50600 170,89900 170,89900 173,56600 Pta 139,20900 140,17700 140,93900 141,83500 141,83500 144,13500